Allowance
	Claims 1-5 and 7-21 are hereby deemed patentable. 
The specific limitations of “wherein the first arm assembly includes: a pivot joint configured for orienting the first display between a landscape orientation and a portrait orientation, the pivot joint including: a pivot joint column configured to slidably engage the display assembly; a spring washer configured to hold the pivot joint within a pivot joint slot of the second display assembly; and a retainer head coupled to the pivot joint column and configured to retain the pivot joint column within the pivot joint slot” in Claim 1, and similarly in Claim 16, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
The specific limitations of "wherein the main housing includes a first coupler assembly, wherein the second display assembly includes a display housing configured to house the second display, and wherein the display housing includes a second coupler assembly configured to couple to a pushpin of a second coupler assembly” in Claim 21 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  
For example, Muller (US Patent D761,800) discloses a supplemental computing display assembly for selective attachment to a portable computing device (Figure 1) having a first display (Figure 1), the supplemental computing display assembly comprising: a main housing (Figure 2) configured for selective attachment to the portable computing device, the main housing including: a first coupling arm tab (See Figures 1 and 2), the first coupling arm tab configured to mechanically attach the main housing to the portable computing device (as shown in Figure 1); and two hinge assemblies (sliding hinges disclosed in Figure 3, or rotating hinges as shown in Figure 1 showing slight angled adjustment of displays); and two display assemblies (Figure 1) operatively coupled to the main housing via the respective hinge assembly. However, Muller does not disclose the specific limitations as noted above in Claims 1, 16 and/or 21.
Moscovitch (US Patent 8,000,090) discloses a first arm assembly 30 or 32 operatively coupling a second display 14 or 16 to a main housing 22 or 28, and wherein the second display 14 or 16 is selectively movable between a landscape orientation and a portrait orientation (Figure 3B).  However, Moscovitch does not disclose the specific limitations as noted above in Claims 1, 16 and/or 21. 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841